17 F.3d 1434NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael SINDRAM, Plaintiff Appellant,v.Evelyn SMITH;  John H. Suda;  Paul E. Webber, III;  Louis F.Oberdorfer, Defendants Appellees.
No. 92-2507.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 29, 1993.Decided:  Feb. 9, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  Frank A. Kaufman, Senior District Judge.  (CA-92-2504-K)
Michael Sindram, appellant pro se.
Steven J. Anderson, Washington, DC;  Lynne Ann Battaglia, U.S. Atty., Jeanette Plante, Asst. U.S. Atty., Baltimore, MD, for appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Michael Sindram appeals from the district court's order granting summary judgment to Defendant Judge Oberdorfer and remanding the claims against the remaining Defendants to state court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the grant of summary judgment on the reasoning of the district court.  Sindram v. Smith, No. CA-92-2504-K (D. Md. Nov. 18, 1992).  We dismiss Sindram's appeal from that part of the district court's order remanding the case to state court, because that order is not reviewable on appeal.  See 28 U.S.C. Sec. 1447(d) (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED IN PART AND DISMISSED IN PART.